Citation Nr: 0825162	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  06-37 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
headaches.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel







INTRODUCTION

The RO reported that the veteran served on active duty from 
April 1992 to April 1997 and from January 2003 to January 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDING OF FACT

The veteran is not shown to have had characteristic 
prostrating migraine attacks in greater frequency than one in 
two months.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for headaches have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8100 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)).  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007) (holding that proper 
section 5103(a) notice includes notice as to the degree of 
disability aspect of the claim).  

With the initial-disability-rating element of a claim for 
service-connected disability compensation, section 5103(a) 
pre-adjudicatory notice regarding an initial disability 
rating must be provided:  

[T]he Secretary must, at a minimum, notify the claimant 
that, should service connection be awarded, a schedular 
or extraschedular disability rating will be determined 
by applying relevant [DCs] in the rating schedule, 
found in title 38, Code of Federal Regulations, to 
provide a disability rating from 0% to as much as 100% 
(depending on the disability involved) based on the 
nature of the symptoms of the condition for which 
disability compensation is being sought, their severity 
and duration, and their impact upon employment.  
Moreover, consistent with the statutory and regulatory 
history, that notice must provide examples of the types 
of medical and lay evidence that the claimant could 
submit (or ask [the Secretary] to obtain) that are 
relevant to establishing a disability - e.g., competent 
lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing exceptional circumstances relating to 
the disability.

Dingess, 19 Vet.App. at 488 (citing 66 Fed. Reg. 45,620, 
45,622 (Aug. 29, 2001)).  

In this case, in response to the veteran's initial service 
connection claim, a letter dated in April 2005 advised him of 
the evidence needed to substantiate his claim and of his and 
VA's responsibilities under VCAA, to include what evidence 
should be provided by him and what evidence should be 
provided by VA.  The veteran was further advised to inform 
the RO if there was any other evidence or information that he 
believes pertains to his claim.  The veteran then appealed 
the initial evaluation assigned for his headaches.  A letter 
to the veteran in March 2006 advised the veteran how VA 
determines the appropriate disability rating to assign to a 
service-connected disability and how VA determines the 
effective date.  As part of that notice, he was informed that 
disability ratings are assigned based on the nature and 
symptoms of the condition; the severity and duration of the 
symptoms; and the impact of the condition and symptoms on 
employment.  He was advised to submit evidence that might 
affect the assigned disability evaluation, such as, 
information about treatment, statements from employers, or 
lay statements.

Clearly both these letters were provided to the veteran 
before his initial service connection claims were 
adjudicated.  He has had ample opportunity to submit evidence 
and argument in support of his claim and has, in fact, done 
so.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to the issue on appeal has been obtained 
and associated with the claims folder.  In particular, the 
Board notes that the RO has obtained the veteran's service 
treatment records and VA and private treatment records.  The 
RO also arranged for him to undergo a VA examination.  In 
short, the Board finds that VA has satisfied its duty to 
assist to the extent possible under the circumstances by 
obtaining evidence relevant to his claim.  38 U.S.C.A. §§ 
5103 and 5103A.



II.  Factual Background

The veteran's service treatment reports (STRs) reveal that 
the veteran reported headaches several times in March 1995.  
The veteran was seen for complaints of headaches three times 
in March 1996.  He also reported frequent headaches in 
February 1997.  

Private treatment reports from H. Lewis, D.O., dated from 
July 2001 to September 2004 do not reveal any treatment for 
headaches.  

Associated with the claims file are private treatment reports 
from R. Poonawala, M.D., dated in March 2005.  The veteran 
reported frequent headaches since he was in the military.  

Associated with the claims file are VA outpatient treatment 
reports dated from January 2004 to October 2005.  In March 
2005 the veteran was seen for headaches which occurred two to 
three times per week.  He said he used ibuprofen with some 
relief.  In July 2005 the veteran reported throbbing 
headaches three to four times per week not associated with 
nausea, vomiting, numbness, weakness, photophobia, 
phonophobia, or visual scotomas.  He said the headaches 
lasted from two hours up to two days.  The veteran indicated 
that two to three times per year the headaches were severe 
enough that he missed work and two to three days per month he 
said the headaches were severe enough that he felt that he 
was ineffective at work.  The veteran said that Ibuprofen 
gave him twenty to thirty percent relief.  The examiner noted 
that a magnetic resonance imaging (MRI) of the brain in 
December 2004 was negative.  The examiner diagnosed the 
veteran with common migraine and tension-type headaches.  

The veteran was afforded a VA neurological examination in 
April 2007.  The veteran reported that he began having 
headaches after he developed malaria during service.  He said 
he has had residual headaches since that time which occurred 
three to four times per week.  He described the headaches as 
sharp pain at the back of the head with occasional pain 
moving to the retroorbital area one to two times per month 
without nausea, vomiting, photophobia, or phonophobia.  The 
veteran indicated that he saw a local doctor for management 
of his headaches.  He stated that he took ibuprofen as needed 
three to four times per week with moderate relief without 
side effects.  He reported that he works as a probation 
officer and has taken fifty hours of sick leave in the past 
twelve months due to his headaches.  Physical examination 
revealed cranial nerves, motor, sensory and deep tendon 
reflexes were intact as were the cerebral and cerebellar 
systems.  Romberg was negative.  The examiner noted that the 
veteran had an MRI of the brain in December 2004 which was 
within normal limits.  The examiner diagnosed the veteran 
with mixed migraine and tension headaches with residuals.  

The veteran submitted several lay statements from the 
veteran's co-workers and his supervisor at work.  The lay 
statements indicate that the veteran has experienced problems 
with recurring headaches which occasionally hindered his 
ability to perform his job duties.  The veteran was noted to 
have used flex time to deal with his migraines.  His 
supervisor said he used approximately ten hours of flex time 
over the last six months.  The statements also indicate that 
the veteran has at times had to use sick leave or leave work 
early due to his headaches.  

III.  Legal Analysis

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2007).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999). 

The veteran's chronic headaches have been rated as 10 percent 
disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  
Diagnostic Code 8100 provides that a veteran will be rated as 
10 percent disabled with characteristic prostrating attacks 
averaging 1 in 2 months over the last several months.  
Characteristic prostrating attacks occurring on an average of 
once a month over the last several months warrant a 30 
percent rating, and very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability warrant a 50 percent rating.  Diagnostic Code 
8100.  

In this case, the evidence does not establish that the 
veteran's headache disability was manifested by 
characteristic prostrating attacks occurring once per month 
over the past several months.  While the veteran reported 
that he suffered from frequent headaches, explaining that 
they occurred as often as three to four times per week, he 
also indicated that he has used fifty hours of sick leave in 
the past twelve months which equates to an average of one to 
two days every two months.  The few clinical records 
reflecting complaints for headaches also do not suggest that 
those headaches were prostrating in nature.  Additionally, 
while the lay statement associated with the claims file 
indicate that the veteran occasionally missed work or had to 
leave work early on occasion and was at times ineffective at 
work due to his headaches, this evidence does not establish 
that the veteran's headaches were manifested by 
characteristic prostrating attacks which occurred once per 
month over the past several months.  Consequently, a rating 
in excess of 10 percent for headaches is not warranted.  

The Board finds that there is no showing that the veteran's 
service-connected headache disability has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of a higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that this disability 
has not been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  While the lay statements submitted by the veteran 
indicate that the veteran had to leave work early and used 
sick leave on occasion, he indicated at the VA examination 
that he has used fifty hours of sick leave in the past twelve 
months due to his headaches which equates to one to two days 
every two months.  Hence, the Board finds that the overall 
degree of impairment resulting from his disability is 
contemplated by the currently assigned rating and the 
criteria for invoking the procedures set forth in 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim for an increased initial rating 
for the veteran's service-connected headaches, and the claim 
is therefore denied.  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
headaches is denied.  



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


